Citation Nr: 1636324	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-48 513	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a gynecological disability, to include menorrhagia and uterine fibroids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to November 1982, September 1984 to September 1987, and November 1989 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction rests with the RO in North Little Rock, Arkansas, from which the appeal was certified.

In February 2011, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

In January 2012, September 2013, and June 2014 the Board remanded the appeal for further development.  In April 2016, the Board referred the case to the Veterans Health Administration for an advisory medical opinion.


FINDING OF FACT

The probative, competent evidence demonstrates that menorrhagia and uterine fibroids are etiologically related to active duty.


CONCLUSION OF LAW

The criteria for service connection for menorrhagia and uterine fibroids have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for menorrhagia and uterine fibroids.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran asserts that she has a gynecological disability that began during active duty.  Specifically, she testifies that she began having heavy menstrual cycles during active duty and was later diagnosed with fibroid tumors.

With respect to a current disability, VA examination in February 2012 revealed the Veteran had been receiving continuous treatment for menorrhagia since 2009.  Therefore, the Board finds the record establishes a current disability of menorrhagia for purposes of service connection.  

Regarding uterine fibroids, a March 2015 VA opinion explains that uterine fibroids are benign smooth muscle tumors of the uterus.  The physician noted that since a December 2005 ultrasound demonstrated an abnormality of uncertain etiology, which had resolved without any residual by the time an ultrasound was completed in 2013, that it was less likely than not that the 2005 ultrasound finding was a fibroid.  Thus, the physician concluded that it was less likely than not that a uterine fibroid was present at the time the Veteran filed her claim in August 2008. 

In contrast, an April 2016 opinion from Dr. W. Harris, the Chief of the Gynecology Section at the Tampa VA Medical Center provides the following opinion:  "As for the sonogram not identifying fibroids; there are a number of Gynecological disorders, even small fibroids that can contribute to this type of irregular bleeding but are not amendable to sonographic detection."

In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims (Court) has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).

Here, the Board places equal weight of probative value on the March 2015 VA opinion and the April 2016 opinion from Dr. Harris.  Hence, since the April 2016 opinion indicates that small fibroids could be undetectable by ultrasound, the Board resolves doubt in the Veteran's favor and concludes that she has a current disability of uterine fibroids. 

With respect to in-service treatment, the Veteran's service treatment records show that she had periodic complaints of irregular menses.  In December 1998, she complained of heavy bleeding and acute pain, and in March 1999, an intrauterine device (IUD) was inserted and later removed in March 2002.  In October 2002, she was placed on oral contraceptives for both birth control and cycle control.  In June 2003, it was noted that her menses were very irregular and another IUD was inserted.  As such, the Board finds the evidence reflects in-service treatment for service connection purposes.

With evidence of a current disability and in-service treatment, the remaining element required to establish service connection is a nexus between the current disability and the in-service treatment.  In this case, there are conflicting medical opinions.  

As discussed in previous Board Remands, multiple VA examiners have provided negative nexus opinions in connection with the Veteran's claim; however, upon review, the Board found them to be, for various reasons, inadequate for purposes of determining service connection.  Conversely, the Board finds competent and probative an April 2016 gynecologist advisory medical opinion provided by Dr. Harris.  In pertinent part, Dr. Harris found the Veteran's gynecological problems, to include menorrhagia, irregular vaginal bleeding, pelvic pain, and abnormal Pap smear, were first noted and documented while the Veteran was on active duty.  In addition, these gynecological problems were more likely than not exacerbated during military service.  Dr. Harris opined that the intrauterine device, oral contraceptives, and depo Provera were gynecological care standards used to control the above symptoms and could cause, and occasionally exacerbate, irregular vaginal bleeding for short periods of time.  However, if the problems persisted, there was usually an underlying disease-pathological cause intrinsic to the patient.  Dr. Harris also opined that small fibroids that are undetectable by sonogram could contribute to the type of irregular bleeding the Veteran had.

As Dr. Harris found the Veteran's current disability had its onset during active duty, the Board finds the probative, competent evidence demonstrates that menorrhagia and uterine fibroids are etiologically related to active duty.  As such, service connection for menorrhagia and uterine fibroids is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






(CONTINUED ON NEXT PAGE)
ORDER

Service connection for menorrhagia and uterine fibroids is granted.




____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


